Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-6, 8, 10, 11-18, 20-24, 28, 29, 26 and 27 are allowed, renumbered to claims 1-25, respectively.

The following is an examiner’s statement of reasons for allowance:

Gao (US 2017/0111938 A1) discloses a method to connect a smartcard to a wireless network, wherein a terminal currently accesses a wireless network provides acquired WI-FI network credential to the smartcard.

Benoit et al. (US 2016/0360404 A1) discloses an authentication process between a wireless station and an access point (AP) in WI-FI system, wherein a client device (corresponds to smartcard of Gao) is initially stored with key pair information in memory, wherein the client device receives a discovery message encrypted with a key from the AP and the key information of the client device is provided to the AP, wherein the AP authenticates the client device and conversely, the client device authenticates the AP. Benoit discloses the AP authenticates the client device to enable the client device to access services and/or networks associated with the AP for a trusted connection between the client device and the AP, wherein the AP stores key information of a client device, wherein the AP authenticates the client device and conversely, the client device authenticates the AP. Benoit discloses the client device receives key information from the AP and authenticate the AP as being trustworthy.

Cherian et al. (US 2013/0286889 A1) discloses a method for connecting a second device to a WLAN, wherein credential information associated to the WLAN is sent to the second device via an established connection with the first device.

Prior arts of record disclose provisioning wireless devices with credential to access WLAN.

Regarding claim 1, prior arts of record fail to disclose “the first WI-FI device activating an access point mode; after the first WI-FI device activating the access point mode, the second WI-FI device activating an enrollment mode, which causes the second WI-FI device to initiate a provisioning information exchange by transmitting an access point probe”, in combination with other claimed limitations.
 
Regarding claim 14, prior arts of record fail to disclose “after entering the first WI-FI device in the access point mode, entering the second WI- FI device into an enrollment mode, which causes the second WI-Fl device to initiate a provisioning information exchange by transmitting an access point probe”, in combination with other claimed limitations.

Regarding claim 23, prior arts of record fail to disclose a WI-FI device that is selectively connectable to an WI-FI access point by both (a) a manual provisioning process including a user inputting access point authentication information and (b) a second provisioning process facilitated by a first WI-FI device sharing access point authentication information with the first WI-FI device, in combination with other claimed limitations.

Regarding claim 24, prior arts of record fail to disclose entering the first WI-FI device into an access point mode in response to a first user action, the access point mode allowing wireless communications with the second WI-FI device; entering the second WI-FI device into an enrollment mode in response to a second user action, which causes the second WI-FI device to initiate a provisioning information exchange by transmitting an access point probe; wherein at least one of the first user action and second user action initiates a timer having a defined duration, wherein the second user action, if performed within the defined duration, causes the second WI- FI device to initiate a provisioning information exchange by transmitting an access point probe, in combination with other claimed limitations.

Regarding claim 26, prior arts of record fail to disclose the second WI-FI device is connected to the WI-FI access point, entering the second WI-FI device in a second WI-FI device access point mode; and the second WI-FI device in the second WI-FI device access point mode facilitating a provisioning of a third WI-FI device to the WI-FI access point, in combination with other claimed limitations.

Regarding claim 27, prior arts of record fail to disclose a device that obtains access point authentication information from another already-provisioned device, and then subsequently shares the access point authentication information with yet another WI-FI device, in combination with other claimed limitations.

Dependent claims 2-6, 8, 10, 11-13, 15-18, 20-22, 28 and 29 are allowable based on their dependency on independent claims 1, 14 and 24, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/Primary Examiner, Art Unit 2645